Case 8:18-cv-01462-JDW-AAS Document 21 Filed 12/20/18 Page 1 of 1 PageID 89




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

MICHAEL AMATO,                                        CASE NO.: 8:18-cv-01462-JDW-AAS

        Plaintiff,

vs.

BANK OF AMERICA, N.A.,

        Defendant.
                                              /

                                NOTICE OF SETTLEMENT

       COMES NOW, Plaintiff, MICHAEL AMATO (“Plaintiff”), by and through undersigned

counsel, and hereby files this Notice of Settlement, and states that Plaintiff and Defendant,

BANK OF AMERICA, N.A., have come to an amicable settlement agreement.

Date: December 20, 2018
                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 20th day of December, 2018, I electronically filed
 the foregoing document with the Clerk of Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record or pro se parties either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive electronically Notices of
 Electronic Filing.

                                            /s/ Christopher W. Boss
                                            Christopher W. Boss, Esq.
                                            FL Bar No.: 13183
                                            Boss Law
                                            Service Email: CPservice@bosslegal.com
                                            9887 4th Street N., Suite 202
                                            St. Petersburg, FL 33702
                                            Phone: (727) 471-0039
                                            Fax: (888) 449-8792
                                            Counsel for Plaintiff



                                                  1
